Citation Nr: 1528675	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for aid and attendance (A&A) of another person or based on being permanently housebound.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to October 1944.  He died in December 2014.  The Appellant is the Veteran's surviving spouse and has been substituted as the Appellant for the claim that had been on appeal at the time of his death.  See 38 U.S.C.A. § 5121A (West 2014).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's service connected disabilities caused incapacity that required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular A&A have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition, discussion of the duties to notify and assist is unnecessary.


Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).

During the appeal period prior to his death, the Veteran was service connected for bilateral hearing loss, rated 80 percent; anatomical loss of the right eye with visual impairment of the left eye, rated 50; PTSD and paralysis of the 7th cranial nerve, rated 30 percent each; ring finger amputation, rated 20 percent; tinnitus, right labyrinthitis and otitis media, rated 10 percent each and healed fracture of the left index finger rated noncompensable.  He had a combined evaluation of 90 percent from October 2, 2012 (the date of receipt of his SMC claim) and 100 percent from October 21, 2013.  

There is conflicting evidence as to whether the Veteran's service connected disabilities alone caused the need for regular aid and attendance.  A September 2012 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (examination), notes that the Veteran was unable to prepare his own meals, was legally blind in the right eye, required medication management and was unable to dress himself (however; he was able to feed himself, did not need assistance in bathing himself and did not require nursing home care.)  He walked with an unsteady gait and short steps (unable to walk without help), had urinary incontinence and was unable to clean himself after bowel movements.  

An April 2013 statement on behalf of the Veteran notes that a VA Form 21-2680 was submitted "[b]ecause of Alzheimer's and loss of hearing."  

An April 2013 examination report notes that the Veteran's gait was unsteady (he is "mainly wheelchair person") due to vision and his activities/functions were restricted by "old CVA [cerebrovascular accident], Alzheimer's, blindness, hearing loss [and] Bell's Palsy."  The examiner noted that the Veteran needed the assistance of his family members to prepare his meals and feed him because of his right eye blindness, ear problems and Alzheimer's disease; his family had to clean him and give him baths because of his blindness, osteoarthritis and CVA; he required medication management (which was being accomplished by his daughter) and he would require nursing home care if his "family [was] not willing to assist with his care and ADLs [activities of daily living]."  The examiner further noted that the Veteran was "unable to leave home by himself" and needed "constant supervision due to blindness, hearing loss, [and] Alzheimer's to prevent falls."  

A September 2013 statement from the Veteran's representative notes that the Veteran had severe dementia.  

An April 2014 examination report notes that the Veteran's gait was "unsteady" and he was wheelchair dependent.  It is further noted that his functional limitations were the result of his old age and comorbidity (PTSD, depression, Bell's palsy, hearing loss, degenerative joint disease of the lumbar spine, osteoporosis and paralysis of the 7th cranial nerve).  He was unable to feed himself or prepare his own meals and needed assistance in dressing himself, bathing and tending to other hygiene needs.  The examiner noted that the Veteran was "unable to clean himself" and had "mild dementia."  

A July 2014 examination report reiterates the findings noted on the April 2014 examination report and further notes that the Veteran was legally blind and "always comes with family members, not able to leave by himself."  

The Veteran's death certificate lists the immediate cause of death as cerebral vascular accident due to or as a consequence of hypertension with paralysis of the 7th cranial nerve and PTSD as contributing conditions.  

Review of the record shows that the Veteran had a need for A&A under the criteria of 38 C.F.R. § 3.352(a).  Specifically, the evidence demonstrates that he was unable to prepare his meals and feed himself and required aid and assistance with cleaning, bathing and dressing and to protect him from his environment.  Moreover, the April 2013 examination report notes that the Veteran would require nursing home care if his "family [was] not willing to assist with his care and ADLs [activities of daily living]."  To the extent that his nonservice-connected disabilities (including CVA, hypertension, Alzheimer's, Bell's palsy, ostearthritis and degenerative joint disease) may have contributed to his condition, there is no competent evidence of record to serve as a basis for dissociating those symptoms from his service-connected disabilities.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Where there is a lack of sufficient medical evidence that differentiates such symptoms, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  The evidence is thus at least evenly balanced as to whether the Veteran's service connected disabilities caused him to be so helpless as to need regular aid and attendance.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Appellant, entitlement to SMC based on the need for A&A is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, since special monthly compensation based on aid and attendance is the higher benefit and payable at a higher rate.


ORDER

SMC based on a need for A&A of another person is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


